DETAILED ACTION
Allowable Subject Matter
Claims 1-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1 recites in part “wherein at a lower surface of the light-emitting device, the light-emitting elements are arranged in a plurality of columns and a plurality of rows, an alignment direction of the electrodes in one of the light-emitting elements, as exposed from the covering member, being rotated by 90 degrees in a prescribed direction from an alignment direction of the electrodes in an adjacent one of the light-emitting elements in one of a column direction and a row direction, as exposed from the covering member.”  These limitations are not taught in prior art.
To elaborate briefly on the above, this case is a DIV of already allowed case S/N 16/112,143 and was additionally heavily searched there.   Most of the claimed subject matter in claim 1 is known (see Non-Final Rejection in parent case; see rejection of claim 16 below; most of claim limitations in independent claims overlap between cases).  However, what the limitations above are claiming, is best shown in Applicant’s own FIG. 4B.  FIG. 4B shows electrodes at the bottom surface of the device (11a/11b).   As one can see in FIG. 4B, the electrodes are rotated in each of the 4 different light-emitting devices, in comparison to its neighbors by 90 degrees.   Examiner was unable to find such an arrangement of parts in prior art.  Since this is an arrangement of parts, there is a rationale for “arrangement for parts” in MPEP, that Examiners can sometimes utilize in obviousness rejections.   However, in the above case, the arrangement is not a “common sense” one (since there is such a “funny” arrangement of electrodes, it will require similarly weirdly arranged electric wiring underneath; Examiner is unaware of any common sense arrangement of such wiring, that would allow for arguing for obviousness of arrangement of electrodes).   Hence, claim 1 is indicated as allowable.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0340574) by Tamaki (“Tamaki”) in view of (US-2015/0076529) by Wang et al (“Wang”).
Regarding claim 16, Tamaki discloses in FIGs. 4 & 6 and related text, e.g., a light-emitting device comprising: 
a plurality of light-emitting elements (5; FIGs. 1, 3 & 4 show examples of plurality) each having a light-extracting surface (top), the light-emitting elements each including a layered structure including a semiconductor layer (par. 44; “semiconductor stack”, etc.), and a pair of electrodes connected to the layered structure (discussed in par. 39; 3a/3b are connected to them);
a plurality of light-transmissive members (10) each having an upper surface and a lower surface opposite to the upper surface (see FIG. 6), the lower surface facing the light-extracting surface of at least one of the light-emitting elements (see FIG. 6); and 
a covering member (7) integrally covering lateral surfaces of the light-emitting elements and lateral surfaces of the light-transmissive members (see FIG. 6) such that the electrodes of the light-emitting elements are exposed from the covering member at a lower surface of the covering member (see FIG. 6; 3a are exposed).

Tamaki does not disclose wherein the light-emitting elements are arranged in a plurality of columns and a plurality of rows, among the light-emitting elements in which an alignment direction of the electrodes extends in the row direction at a lower surface of the light-emitting device, the electrodes of the same polarity are aligned along the column direction, while the electrodes of adjacent ones of the light-emitting elements facing each other in the row direction have the same polarity, or the electrodes of the same polarity are aligned along the column direction, while the electrodes having different polarities are alternately aligned along the row direction.
To elaborate briefly on the above, Tamaki is silent on possible arrangements of many light-emitting elements together in a single device.  However, Wang fixes the deficiency.

Wang discloses in FIGs. 1 & 4 and related text, e.g., wherein the light-emitting elements (15; 30 is “phosphor” on top of it) are arranged in a plurality of columns and a plurality of rows (see FIG. 1A; an example of 3 in a row and 3 in a column are shown), 
among the light-emitting elements in which an alignment direction of the electrodes extends in the row direction at a lower surface of the light-emitting device (example is shown in FIG. 4C; discussed in the end), the electrodes of the same polarity are aligned along the column direction, while the electrodes of adjacent ones of the light-emitting elements facing each other in the row direction have the same polarity (this apparently claims Applicant’s FIG. 1C alignment of electrodes; such as 11a/11b/11b/11a; this is a parallel connection of elements), or the electrodes of the same polarity are aligned along the column direction, while the electrodes having different polarities are alternately aligned along the row direction (this apparently claims Applicant’s FIG. 4A alignment of electrodes; 11a/11b/11a/11b; this is a series connection of elements; Wang teaches and makes obvious both alignments of electrodes; first of all, see FIG. 4C of Wang; it shows alignment of 24/23/24/23 (an alternating pattern of electrodes, same as FIG. 4A); second of all, Wang clearly states that while connections are shown being made in series, the connections can also be made in parallel (par. 17; thus while second part (connection in series) is explicitly shown by Wang, the first part (connection in parallel) is also taught (just not shown in drawings.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Tamaki with “wherein the light-emitting elements are arranged in a plurality of columns and a plurality of rows, among the light-emitting elements in which an alignment direction of the electrodes extends in the row direction at a lower surface of the light-emitting device, the electrodes of the same polarity are aligned along the column direction, while the electrodes of adjacent ones of the light-emitting elements facing each other in the row direction have the same polarity, or the electrodes of the same polarity are aligned along the column direction, while the electrodes having different polarities are alternately aligned along the row direction” as taught by Wang, since applying a known technique (technique of Wang for interconnecting many light-emitting elements into a single circuit) to a known device ready for improvement (device of Wang, which teaches use of single light-emitting element or just a couple of them) to yield predictable results (results are predictable because both use light-emitting devices with two electrodes (diodes, in other words) and deal with their interconnect and packaging) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
11/05/22

/Mounir S Amer/Primary Examiner, Art Unit 2894